
	

113 S2456 IS: To amend the Fair Credit Reporting Act to provide protections for active duty military consumers, and for other purposes.
U.S. Senate
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2456
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2014
			Mr. Menendez (for himself, Mr. Brown, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Fair Credit Reporting Act to provide protections for active duty military consumers,
			 and for other purposes.
	
	1.Notice of status as an active duty military consumerThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—(1)in section 605, by adding at the end the following:(i)Notice of status as an active duty military consumerWith respect to an adverse item of information about a consumer, if the action or inaction that
			 gave rise to the item occurred while the consumer was an active duty
			 military consumer, the consumer may provide appropriate proof, including
			 official orders, to a consumer reporting agency that the consumer was an
			 active duty military consumer at the time such action or inaction
			 occurred, and any consumer report provided by the consumer reporting
			 agency that includes the item shall clearly and conspicuously disclose
			 that the consumer was an active duty military consumer when the action or
			 inaction that gave rise to the item occurred.; and(2)in section 605A(c)—(A)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and
			 moving such redesignated subparagraphs 2 ems to the right;(B)in the matter preceding subparagraph (A), as so redesignated, by striking Upon and inserting the following:(1)In generalUpon;(C)by adding at the end the following:(2)Negative information alertIf a consumer reporting agency receives an adverse item of information about a consumer who has
			 provided appropriate proof that the consumer is an active duty military
			 consumer, the consumer reporting agency shall promptly notify the
			 consumer—(A)that the consumer reporting agency has received the adverse item of information, along with a
			 description of the item; and(B)the method by which the consumer may dispute the validity of the item.(3)Contact information for active duty military consumersIf a consumer who has provided appropriate proof to a consumer reporting agency that the consumer
			 is an active duty military consumer provides the consumer reporting agency
			 with contact information for the purpose of communicating with the 
			 consumer while the consumer is an active military consumer, the consumer
			 reporting agency shall use such contact information for all communications
			 while the consumer is an active military consumer.(4)Sense of CongressIt is the sense of Congress that any person making use of a consumer report that contains  an
			 adverse item of  information should, if the action or inaction that gave
			 rise to the item occurred while the consumer was an active duty military
			 consumer, take such fact into account when evaluating the creditworthiness
			 of the consumer.; and(D)in section 611(a)(1), by adding at the end the following:(D)Notice of dispute related to active duty military consumersWith respect to an item of information described under subparagraph (A) that is under dispute, if
			 the consumer to whom the item relates has notified the consumer reporting
			 agency, and has provided appropriate proof, that the consumer was an
			 active duty military consumer at the time the action or inaction that gave
			 rise to the disputed item occurred, the consumer reporting agency shall—(i)include such fact in the file of the consumer; and(ii)indicate such fact in each consumer report that includes the disputed item..
				
